Third District Court of Appeal
                               State of Florida

                            Opinion filed May 1, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1709
                         Lower Tribunal No. 12-22565
                             ________________


                              Janet Rodriguez,
                                    Appellant,

                                        vs.

                    ALS Commercial Funding, LLC,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Rodney Smith, Judge.

     Janet Rodriguez, in proper person.

      Bassett Law Firm, P.A., and Heidi J. Bassett (Tampa); Daniel Y.
Gielchinsky, P.A., and Daniel Y. Gielchinsky, for appellee.


Before EMAS, C.J., and LINDSEY and HENDON, JJ.

     HENDON, J.
      Having reviewed the appellant’s initial brief, this court finds that there exists

no preliminary basis for reversal of the cause below. We affirm pursuant to Florida

Rule of Appellate Procedure 9.315(a).

      Affirmed.




                                          2